Citation Nr: 0108868	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to November 
1945.

The appeal arises from the December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, denying an increased rating for 
degenerative joint disease of the lumbosacral spine, then 
rated 10 percent disabling. 

In the course of appeal, in July 2000, the veteran testified 
at a hearing before the undersigned Board member at the RO.  
A transcript of that hearing is included in the claims 
folder.

At the veteran's hearing he submitted additional evidence in 
support of his claim and waived RO consideration of that 
evidence.  
 

FINDINGS OF FACT

1.  The veteran's low back disability results in moderate but 
not severe limitation of motion of the lumbosacral spine

2.  The veteran's low back disability is not manifested by 
symptoms of a severe lumbosacral strain.  


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for a low 
back disorder, but no more, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp 2000); 38 C.F.R. §§ 4.40, 4.45, 4.71, 
Diagnostic Codes 5003, 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A February 1989 note from D. Fournarakis, M.D., submitted by 
the veteran in connection with the appeal, informs, in 
pertinent part, that the physician treated the patient for 
diagnosed osteoarthritis of the lumbosacral spine which was 
progressively worsening.  

At a July 1999 VA orthopedic examination, the veteran 
complained of ongoing low back pain which had grown worse 
over the past six months.  He reported that the pain was 
mostly localized.  He complained of stiffness upon arising 
from a chair, and difficulty stooping, bending, and sitting 
for long periods, all of which aggravated his back.  On 
examination, there was tenderness over the lumbosacral spine 
bilaterally, and a slight spasm in the lumbosacral spine 
area.  Straight leg raising was negative, strength in the 
lower extremities was intact at 5/5 on motor examination, and 
sensation was intact to pin prick, light touch, vibration, 
and sense position.  Gait and heel and toe walking were 
normal.  The examiner assessed chronic lumbosacral strain.  

At a November 1999 VA orthopedic examination, the veteran's 
history of arthritis of the lumbar spine was noted.  On 
examination, there was no swelling, heat, or erythema of the 
joints of the spine, and there was full painless range of 
motion of the lumbosacral spine.  There was also no atrophy, 
asymmetry, or fasciculation of the paraspinal muscles, and 
paraspinal curvature was preserved.  Straight leg raising was 
negative bilaterally, deep tendon reflexes were 2+ at the 
knees and ankles bilaterally, and strength in the lower 
extremities was 5/5.  The veteran's gait was fluid without 
impediment.  The examiner diagnosed degenerative joint 
disease of the lumbosacral spine.  

At a July 2000 hearing at the RO before the undersigned Board 
member, the veteran testified, in pertinent part, that he had 
a lot of pain and stiffness upon waking up in the morning, 
and that it took him 10 to 15 minutes to straighten up.  He 
testified that his condition would improve with his loosening 
up.  He testified that he has excruciating pains which travel 
up his back if he stood for over an hour.  He testified that 
if he sat for a period of time he then had to loosen his back 
up again, adding that being in a car for 45 minutes to an 
hour would bother him and he would then have to get up out of 
the car. He testified that he took Naproxen in the morning 
and at night for his back, which helped a little with his 
back pain.  He testified that currently he worked answering a 
telephone, adding that while he used to be able to work 
supervising Naval ship repair, he could no longer perform 
that activity due to his back.  He testified that the 
employer where he worked in that supervisory capacity went 
bankrupt in 1984 or 1985, and he tried some related 
employment at other shipyards for a period of time, but after 
a time he could no longer climb ladders and his symptoms grew 
worse and he became more fatigued.  In the late 1980's he 
could no longer do that sort of work.  He testified that he 
thereafter attempted a job sorting mail for the Post Office, 
but he had to cease that work because he developed 
excruciating pain after standing for approximately one hour, 
or when bending down and picking up a tray of letters.  

At the hearing the veteran submitted a July 2000 private 
medical statement by N. D. Krishne Urs, M.D.  In that 
statement, the physician reported having then examined the 
veteran, noting the veteran's complaint of progressively 
worsening back pain.  On examination, there was tenderness in 
the lower dorsal spine and in the lower lumbar region.  Range 
of motion of the lumbar spine was reasonably good with some 
pain on extremes of motion.  Straight leg raising was 
negative bilaterally, and deep tendon reflexes in the lower 
extremities were equal and normal.  There were no lower 
extremity sensory and motor deficits.  The examiner noted 
that X-rays of the lumbar spine showed generalized 
osteoporosis and mild hypertrophic degenerative changes.  X-
rays of the dorsal spine showed osteoporosis with some loss 
of height of D-11 and increased concavity of the vertebrae.  
The examiner diagnosed severe osteoporosis with mild 
compression fracture of D-11, and degenerative disc disease 
of the lumbosacral spine.  This private medical examiner then 
opined that the veteran should be eligible for an 
extraschedular rating on the basis of symptoms and X-ray 
findings.  He further opined that the veteran had a 25 
percent disability of the lower back.  

Analysis

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to this claim.  The RO requested all relevant treatment 
records identified by the appellant.  VA examinations in July 
1999 and November 1999, taken together, present an informed, 
thorough evaluation of the veteran's current level of 
disability which is consistent with the veteran's medical 
record as a whole.  The VA has satisfied its duties to notify 
and to assist the appellant in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2000).
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints and the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based 
on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. Brown,  8 
Vet.App. 202 (1995).

A 10 percent rating is provided for arthritis of a group of 
minor joints, such as the lumbosacral spine, where it is 
productive of any degree of limitation of motion, even if the 
degree of such limitation of motion would otherwise warrant a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Limitation of motion of the lumbar spine is appropriately 
rated under Diagnostic Code 5292.  Under that Code, where 
there is slight limitation of motion, a 10 percent rating is 
assigned.  Where there is moderate limitation of motion, a 20 
percent rating is assigned.  Where there is severe limitation 
of motion, a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

The veteran's low back disorder may also be rated under 
Diagnostic Code 5295, for lumbosacral strain.  Lumbosacral 
strain with characteristic pain on motion warrants a 10 
percent rating.  Lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilaterally, in standing position, warrants a 20 percent 
evaluation.  Severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of these 
with abnormal mobility on forced motion warrants a 40 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5295.

More generally, under Diagnostic Codes 5292 and 5295, a 
slight low back disorder warrants a 10 percent rating, a 
moderate low back disorder warrants a 20 percent rating, and 
a severe low back disorder warrants a 40 percent rating.

Based on the tenderness to palpation and slight spasm in the 
lumbar region identified on VA examination in July 1999, and 
based on the arthritis identified on X-rays supportive of the 
veteran's complaints of pain, the Board finds that an 
increase to a 20 percent rating, based on moderate limitation 
of motion of the lumbar spine or lumbosacral strain 
associated with spasm, is warranted.  However, significant 
pain limiting motion of the lumbosacral spine was not 
identified on either the July 1999 or the November 1999 VA 
examinations, so as to warrant a higher, 40 percent rating 
for severe limitation of motion of the lumbosacral spine.  
Further, symptoms of severe lumbosacral strain have also not 
been identified so as to warrant a 40 percent rating on that 
basis.  The Board has considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and the Court's decision in the DeLuca case 
in granting a 20 percent rating for the low back disorder.  
At the July 2000 Board hearing the veteran described 
significant low back pain in undertaking activities such as 
prolonged standing, climbing ladders and bending over to pick 
up a tray of letters.  There has been no evidence of 
weakness, fatigability, or incoordination on either of the 
1999 VA examinations.  Accordingly, the low back disorder is 
not considered to be more than moderate in degree.  

In summary, the evidence warrants the grant of a higher, 20 
percent rating for the veteran's low back disorder.  However, 
the preponderance of the evidence is against the presence of 
a disability of the low back of such severity as to warrant 
the assignment of the next higher, 40 percent disability 
rating on the basis of limitation of motion of the lumbar 
spine or on the basis of a lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295.

The Board notes the severe osteoporosis of the dorsal spine 
with associated compression of the D-11 vertebra, as 
identified by Dr. N. D. Krishne Urs in July 2000.  However, 
the veteran is not service connected for residuals of 
fracture of a dorsal vertebra or for osteoporosis of the 
dorsal spine, but rather is service connected for a low back 
disorder, a disorder associated with the area and mechanisms 
of the lumbosacral spine.  The dorsal spine disorders 
identified by Dr. Krishne Urs cannot be considered in the 
present appeal, where the only issue under consideration is 
that of an increased rating for a disorder of the lumbosacral 
spine.  While that private medical examiner also broached the 
issue of an extraschedular rating, that opinion was based, in 
part, on the existence of nonservice-connected dorsal spine 
pathology.  The veteran and his representative have not 
claimed entitlement to an extraschedular rating for the low 
back disorder, and the Board finds no basis for further 
exploring that matter in this appeal.  38 C.F.R. § 3.321(b) 
(2000).  


ORDER

A 20 percent rating is granted for a low back disorder, 
subject to the law and regulations governing the payment of 
monetary awards.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

